Opinion issued February 19, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00008-CV
                          ———————————
                   SPACE CITY PERCUSSION, Appellant
                                       v.
                         AARON HERMES, Appellee



                   On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-23106


                         MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. No opinion has issued.

Further, although appellant failed to include a certificate of conference in the

motion, appellee has filed a response indicating agreement with the dismissal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.



                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd




                                       2